By the will of William Baxter, Mrs. Costin and W. G. M. Baxter, his only surviving children, were entitled to his estate. W. G. M. Baxter died intestate. The plaintiff William Costin is his administrator, and Mrs. Costin is entitled to his estate. The bill is filed against the defendant, who is the executor of William Baxter, for an account. So far as Costin and wife are concerned, he alleges that in March, 1842, he and the plaintiff Costin made a settlement; that Costin after a full and fair investigation of his accounts, in which he was assisted by an attorney at law, became satisfied that, of the amount which had come to the hands of the defendant, the share to which he was entitled in right of his wife was $756.60, which sum was paid to him, and for which he executed a receipt in full, under his seal, for his wife's share of that portion of the estate which had come to the hands of the defendant as executor. So far as the plaintiff, as administrator, is concerned, the defendant admits that at the time of the settlement he retained in his hands the share of W. G. M. Baxter; that afterwards the said Baxter died intestate, and the plaintiff demanded the amount (198)  of his estate, and received, in 1836, the sum of $770.66 on account of his estate, but, expressing some dissatisfaction, gave a receipt with this reservation: "The above receipt is not to preclude me from recovering any further sum that I may be entitled to in right of said W. G. M. Baxter." The plaintiffs, by an amended bill, insist that the settlement and acquittance of 1842 should not conclude them, for the acquittance was executed and the settlement made "upon a total misapprehension of the facts of the case, acquired from the defendant, and through utter ignorance of their rights." The defendant in his answer to the amended bill sets out in detail all the facts upon which his right to retain certain sums is grounded, and also the facts connected *Page 149 
with the slaves Kate and Alin, and avers that the plaintiff Costin, at the time of the settlement and when he received the balance and executed the acquittance, had full and correct knowledge of all the facts.
The plaintiff, as administrator, having reserved the right to recover any further amount that might be due, and having refused, in that capacity, to acquiesce in the settled account, is entitled to an account of the whole estate. But the plaintiff Costin, having, in right of his wife, made a settlement, executed an acquittance, and re-received the balance in 1842 as to all amounts received by the defendant at that time, is concluded, and can only have a reference to ascertain what sums, if any, have since come to the hand of the defendant, or what sums the defendant ought since that time to have collected, with which he was not charged in the settlement of 1842.
When an "account settled" is relied on, by way of plea or      (199) answer to a bill for an account, it is conclusive, unless the plaintiff can allege and prove some fraud or mistake; for, otherwise, he has already had that which he asks by his bill, having made a settlement and thereby perhaps induced the other party to destroy or surrender his vouchers. "It would be most mischievous to allow the settled account to be set aside, unless from urgent reasons." Mebane v. Mebane, 36 N.C. 403; 1 Story Eq., 590. In this case the plaintiffs allege no particular fraud or mistake, but, in sweeping generalities, "total misapprehension of the facts, acquired from the defendant, and utter ignorance of their rights." This renders the bill partly defective for the want of proper allegations, and it is equally defective as to the proof of any fraud or mistake.
PER CURIAM.                                   Decree accordingly.
Cited: R. R. v. Morrison, 82 N.C. 143; Grant v. Bell, 87 N.C. 44;Garrett v. Love, 89 N.C. 208; Grant v. Hughes, 96 N.C. 191; Jones v.Wooten, 137 N.C. 423. *Page 150